IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00442-CR

TERRY LYNN NUNN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 264th District Court
                              Bell County, Texas
                             Trial Court No. 65,098


                          MEMORANDUM OPINION

       Terry Lynn Nunn attempts to appeal from his conviction in a Bell County district

court. By letter dated December 20, 2012, the Clerk of this Court notified Nunn that the

proceeding was subject to dismissal because this Court did not have jurisdiction of

cases arising from Bell County. TEX. R. APP. P. 44.3; TEX. GOV’T CODE ANN. § 22.201(k)

(West Supp. 2012). Further, the notice of appeal appeared to be very untimely. TEX. R.

APP. P. 26.2(a)(1).
       Nunn was further warned that the Court would dismiss the appeal unless,

within 21 days of the date of the letter, a response was filed showing grounds for

continuing the appeal.    Nunn filed a response but it does not show grounds for

continuing the appeal.

       This appeal is dismissed.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 24, 2013
Do not publish
[CRPM]




Nunn v. State                                                               Page 2